Citation Nr: 1316859	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  05-14 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from April 1976 to March 1979 and from January 1980 to October 1981.

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO granted entitlement to service connection for adjustment disorder, tinnitus, and hearing loss disability.  The Veteran timely appealed the initial ratings assigned for adjustment disorder and hearing loss disability.

In September 2008, the Veteran testified during a Travel Board hearing as to the increased rating claims before a Veterans Law Judge (VLJ) of the Board; a transcript of that hearing is of record.  The Veteran's attorney indicated in a July 2011 letter that the Veteran did not want a hearing with regard to the TDIU claim.

In December 2008, the Board remanded the claims and in July 2010, the Board denied the claim for an initial compensable rating for bilateral hearing loss disability and granted a rating of 50 percent, but no higher, for adjustment disorder.  In an April 2011 Order, the United States Court of Appeals for Veterans Claims (the Court) granted a Joint Motion for partial remand by counsel for the Veteran and VA.  The parties to the Joint Motion indicated that the appeal was being remanded for consideration of whether the Veteran had raised a claim for TDIU as part of his claims for higher initial ratings, notwithstanding his failure to appeal prior RO denials of claims for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

In a November 2011 remand, the Board found that the issue of entitlement to a TDIU had been raised as part of the claims for higher ratings, and remanded this issue for additional development. 



FINDING OF FACT

The Veteran's service-connected adjustment disorder, hearing loss disability, and tinnitus more likely than not render him unable to obtain and maintain substantially gainful employment.  Ability to sustain more than marginal employment is not shown.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  As the Board is, however, granting the only claim on appeal, for entitlement to a TDIU, further discussion of the VCAA is unnecessary.

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, a TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a).

Under 38 C.F.R. § 4.16, if there is one service connected disability, it must be ratable at 60 percent or more to qualify for consideration of a TDIU on a schedular basis.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Significantly, this regulation also provides that for purposes of one 60 percent disability, disabilities resulting from common etiology are considered one disability.  Id.

The Veteran is in receipt of service connection for tinnitus, rated 10 percent disabling, adjustment disorder associated with tinnitus, rated 50 percent disabling, and bilateral hearing loss disability, rated noncompensable.  His combined rating is 60 percent.  See 38 C.F.R. § 4.25 (50 and 10 percent rating combine to 55, which is rounded up to 60).  Because the tinnitus and adjustment disorder are disabilities of common etiology, they are treated as a single disability and the Veteran is considered to have a disability rated 60 percent disabling for purposes of TDIU.  He is thus entitled to consideration of a TDIU on a schedular basis under 38 C.F.R. § 4.16(a).

The Veteran's TDIU claim form indicates that he completed one year of college and had worked in utility, as a courier/driver, and as a veterans' aid, most recently from September 2009 to February 2010 after a lengthy period of unemployment. 

As noted by the parties to the Joint Motion, there were indications in the evidence that the Veteran's service-connected disabilities caused occupational impairment.  For example, the August 2009 VA psychiatric examiner wrote that the Veteran's psychiatric symptoms would not prevent employment, but that he "would only be able to work with difficulty as a consequence of the depressed mood he is exhibiting."  There was, however, no thorough opinion as to whether the Veteran's service connected disabilities rendered him unemployable.

Subsequently, in a July 2011 individual unemployability assessment, a vocational consultant with M.Ed and CDMS degrees, after interviewing the Veteran and thoroughly reviewing the claims file, concluded that, while he agreed with prior physicians who indicated that the Veteran's tinnitus and hearing loss disability did not by themselves render him unemployable, "I do not think that this Veteran is at all employable when his significant, ongoing, and persistent . . . adjustment disorder is factored into his vocational prognosis."  The vocational consultant explained that he reached this conclusion based on the degree of impairment caused by the adjustment disorder indicated in the records (which he discussed thoroughly), including the Veteran's lack of progress in finding employment since 2001 and the August 2009 VA examiner's opinion.

In its November 2011 remand, the Board instructed that that the Veteran be afforded a VA examination or examinations to determine whether his service-connected disabilities rendered him unemployable.  The April 2012 VA audiological examiner concluded that the Veteran's tinnitus and hearing loss disability would impact his ability to work.  The April 2012 VA ear disease examiner concluded that the Veteran's tinnitus and hearing loss disability would not have any impact on his employability.  The April 2012 VA psychiatric examiner concluded, "The Veteran does seem employable at least on a part-time basis, as his current mental health symptoms are not significant enough to interfere with work."

The July 2011 opinion that the Veteran's service-connected disabilities render him unemployable is the most thoroughly reasoned and addressed each of the Veteran's service-connected disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The April 2012 VA psychiatric examiner's opinion that the Veteran seemed employable on a part-time basis is tentative, without detailed rationale, and unclear as to whether substantial, as opposed to marginal, employment was possible or likely.  As the weight of the evidence thus reflects that the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment, entitlement to a TDIU is warranted with resolution of reasonable doubt in his favor.



ORDER

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


